NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JOHN EDWARD DAVIS, Appellant.

                             No. 1 CA-CR 14-0217
                              FILED 12-16-2014


          Appeal from the Superior Court in Maricopa County
                       No. CR2013-435428-001
        The Honorable Carolyn K. Passamonte, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                              STATE v. DAVIS
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Michael J. Brown joined.


J O N E S, Judge:

¶1            John Edward Davis appeals his conviction and sentence for
one count of misconduct involving weapons, a class four felony. After
searching the record on appeal, Davis’s defense counsel has identified no
arguable question of law that is not frivolous. Therefore, in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451
P.2d 878 (1969), defense counsel asks this Court to search the record for
fundamental error. Davis was afforded the opportunity to file a
supplemental brief in propria persona, which he elected not to do. After
reviewing the record, we find no error, and therefore affirm Davis’s
conviction and sentence.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Just after midnight on July 28, 2013, a law enforcement officer
observed a white truck with an object hanging from its rear view mirror
that extended all the way down to the dashboard. Based on this
obstruction, the officer activated his lights and siren to initiate a traffic stop.
The driver did not stop immediately, but wound his way through a mall
parking lot before finally pulling over — a sign to the officer that the
occupants were trying to hide something. When the officer made contact,
he asked Davis, the driver, if he had a gun. Davis answered in the
affirmative, and motioned with his head toward the center of the vehicle.

¶3           At the officer’s request, Davis exited the vehicle, and admitted
he did not have a driver’s license or identification card. He was then placed
under arrest for failure to provide evidence of identity, in violation of



1      “We view the evidence and all reasonable inferences therefrom in
the light most favorable to sustaining the jury’s verdict[].” State v. Miles,
211 Ariz. 475, 476, ¶ 2, 123 P.3d 669, 670 (App. 2005).




                                        2
                            STATE v. DAVIS
                           Decision of the Court

Arizona Revised Statutes (A.R.S.) section 28-1595(B).2 After being advised
of his rights pursuant to Miranda v. Arizona, 384 U.S. 436, 444 (1966), Davis
reiterated he knew the gun was in the vehicle.

¶4            Once aware of Davis’s prior felony record, the State indicted
him on one count of misconduct involving weapons, i.e., knowingly
possessing a deadly weapon while being a prohibited possessor, in
violation of A.R.S. § 13-3102(A)(4).3

¶5           At trial, officers testified the handgun was on the seat between
Davis and his girlfriend, who was a passenger in the vehicle when the traffic
stop occurred, and within Davis’s reach. The State also presented evidence
that the handgun was operable as a deadly weapon.

¶6            Davis testified on his own behalf. He explained the handgun
belonged to his girlfriend, whom he knew regularly carried a gun, but the
first time he saw it was when she removed it from her purse during the
traffic stop. Davis also admitted having three prior felony convictions,
knowing the handgun was in the vehicle, and knowing he was not
permitted to be “around weapons.” Davis’s girlfriend did not testify at
trial.

¶7            Before the case was submitted to the jury, Davis’s counsel
made an unsuccessful Rule 20 motion, arguing there was insufficient
evidence to establish Davis had constructive possession of the handgun.
The jury then found Davis guilty of misconduct involving weapons, and he
was sentenced to a mitigated term of 7.5 years’ imprisonment.

                              DISCUSSION

¶8            After reviewing the entire record for reversible error, we find
none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. The jury’s verdict was
supported by the evidence. The evidence established Davis was the driver
of the vehicle, he knew the handgun was in the vehicle, the handgun was
within his reach, and control of the weapon was not claimed by anyone else.




2     Absent material changes after the relevant date, we cite a statute’s
current version.

3      Davis was also charged with one count of driving on a suspended
license, which was dismissed prior to trial.


                                     3
                             STATE v. DAVIS
                            Decision of the Court

Although Davis argued he did not exercise control over the gun, the jury
was free to disregard his otherwise unsupported and self-serving
testimony. State v. Pieck, 111 Ariz. 318, 320, 529 P.2d 217, 219 (1974) (“The
jury is not compelled to accept the story or believe the testimony of an
interested party.”) (citing State v. Clemons, 110 Ariz. 555, 557, 521 P.2d 987,
989 (1974)). This is especially true in light of the officer’s testimony that a
delay in responding to an officer’s signal to stop is indicative of a driver
trying to hide something, and Davis’s girlfriend apparently not claiming
ownership or control of the handgun during the stop. From these facts, the
jury could reasonably conclude that Davis knowingly exercised dominion
or control over the handgun, and committed the offense of misconduct with
a weapon. See, e.g., State v. Cox, 217 Ariz. 353, 357, ¶ 27, 174 P.3d 265, 269
(2007) (finding sufficient evidence of dominion or control where guns were
found in the trunk of the vehicle the defendant owned and was driving, and
the defendant acknowledged the presence of the guns).

¶9               All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Davis
was represented by counsel at all stages of the proceedings and was present
at all critical stages. The jury was properly comprised of eight jurors, and
the record shows no evidence of jury misconduct. See A.R.S. § 21-102(B);
Ariz. R. Crim. P. 18.1(a). At sentencing, Davis was given an opportunity to
speak, and the trial court stated on the record the evidence and materials it
considered and the factors it found in imposing sentence. Additionally, the
sentence imposed was within the statutory limits.

                              CONCLUSION

¶10           Davis’s conviction and sentence are affirmed. After the filing
of this decision, defense counsel’s obligations pertaining to Davis’s
representation in this appeal have ended. Defense counsel need do no more
than inform Davis of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85, 684 P.2d 154, 156-57 (1984).

¶11           Davis has thirty days from the date of this decision to proceed,
if he wishes, with an in propia persona petition for review. See Ariz. R. Crim.




                                      4
                           STATE v. DAVIS
                          Decision of the Court

P. 31.19(a). Upon the Court’s own motion, we also grant Davis thirty days
from the date of this decision to file an in propia persona motion for
reconsideration.




                               :gsh




                                      5